Citation Nr: 0429738	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-24 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as due to Agent Orange exposure.

WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970 in the United States Air Force.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision in 
which the RO denied the veteran's claim for service 
connection for diabetes mellitus.  The veteran filed a notice 
of disagreement (NOD) in March 2003.  The RO issued a 
statement of the case (SOC) in April 2003, and the veteran 
filed a substantive appeal in August 2003.  

In August 2004, the veteran offered testimony during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.  During the 
hearing, the veteran requested, and the undersigned granted, 
a period of 60 days following the hearing for the submission 
of the additional evidence.  However, since the hearing, no 
additional evidence from the veteran has been received. 

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board finds that further development of the appellant's 
claim for service connection for diabetes mellitus is needed.  

In this case, the veteran is shown, by medical evidence, to 
currently suffer from diabetes mellitus.  He contends that 
his condition is the result of in-service herbicide exposure 
during service in Vietnam. 

Under pertinent legal authority, there is a presumption of 
Agent Orange exposure for veterans who served in Vietnam 
during the Vietnam Era.   Moreover, diabetes mellitus, type 
II, is among the diseases for which the VA Secretary has 
determined that a positive association between the 
development of the disease and exposure to Agent Orange 
exists.  See 38 C.F.R. §§ 3.307, 3.309(e) (2004).  
Accordingly, a rebuttable presumption of service connection 
arises for a veteran who service in Vietnam during the 
Vietnam Era who later develops Type II diabetes mellitus any 
time after such service.  Id.

Service records show that the veteran served in Thailand from 
October 1968 to October 1969.  His service records also show 
that he received the Vietnam Service Medal with 4 PSS-AFM 
900-3 and the Republic of Vietnam Campaign Medal-AFM 900-3.  

During his August 2004 Board hearing, the veteran testified 
at that although he was stationed, primarily, in Thailand 
during the pertinent time frame, he did go to Vietnam on 
several occasions.  First, he stated that on his way to his 
post in Thailand in October 1968, and on his way back to the 
United States in October 1969, his plane landed in Vietnam.  
Additionally, he relayed the plane taking him to and from 
Bangkok where he went on rest and relaxation (R&R) landed in 
Vietnam; these stops were only for a few hours each.  He also 
testified that he had more lengthy trips to Vietnam on two 
occasions when he was part of a group that went to Vietnam to 
rescue or salvage aircraft that had crashed.  He indicated 
that, on one occasion, he was there for 11/2 days and on 
another occasion, he was there for one day.  In statements 
added to the record, the veteran notes that he was in Vietnam 
on these missions in late 1968 or early 1969.  The veteran 
testified that he was in the 40th AARS out of Udorn Airfield 
in Thailand, and his service personnel records show that he 
was in the 432 FMS at Udorn.  

Given the veteran's assertions,  and his service records, the 
Board finds that further action to attempt to resolve the  
crucial question of whether he, in fact, "served in 
Vietnam" is warranted.  The RO should refer veteran's claim 
to the Center for Unit Records Research (CURR) for 
verification of any of his reported stops in Vietnam.  The RO 
should provide CURR with copies of the veteran's 201 
personnel file, his statements as to when he was in Vietnam, 
his DD 214, and his unit designation, to determine whether 
the veteran's service in Vietnam, as asserted, can be 
corroborated.  

On remand, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims, notifying him that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002).  But see Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession.  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  
Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should request that CURR to attempt to 
verify the veteran's presence in Vietnam 
between October 1968 to October 1969.  
The RO should ask CURR to verify the 
flight manifests of the veteran's flights 
from Travis Airforce Base in California 
to Udorn Airfield in Thailand from 
October 10 to October 22, 1968, and his 
flights from Udorn back to the United 
States in October 26, 1969.  Also, the RO 
should provide CURR with the veteran's 
units while overseas, the 40th AARS and 
the 432 FMS, and request that CURR 
attempt to verify if personnel from these 
units went on aircraft rescue/salvage 
missions in Vietnam for crashed aircraft 
from November 1968 to March 1969.  A copy 
of the veteran's 201 service personnel 
file should accompany the request to 
CURR, along with a copy of this REMAND.  

4. To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After receiving any response from 
CURR, and any other information and/or 
evidence from any other source, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

6.  If the  benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeal for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 




No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




